Hon. Austin F. Anderson
Criminal Dlstrfct Attorney
San Antonio j, Texas     Opinion No, V-1409
                            Ret     Responsibility    of the
                                    Criminal District    At-
                                    torney to represent the
                                    plaintiff   in a child
                                    support proceeding un-
                                    der House Bill 192, Acts
                                    52nd Leg,.,, RISI 1951”
                                    (Articles   2328b-1 to
Dear Mr. Anderson:                  2328b-3, VcC,S~)
            Your requeet for      an opinion    presents   for
determination   the following      questions:
            1, Is the Criminal Metrict  Attorney
     of Bexar County required to represent the
     plaintiff  fn a child support case filed in
     a district  court of Bexar County under,
     House Bill 192, Acts 52nd Leg,, R,Ss 1951,
     ch. 377, ps 643?
           2, It not, what procedure is the dis-
     trict   court to follow in obtaining repre-
     sentation for the plaintiff   In this State?
              Your faetwl  situation    relates   to’s petl-
tlon, forwarded to Rexar County from the State of
Ohio, wherein support and maintenance is sought pur-
suant to Sections 8007-1 to 8007-lp,, Qeneral Code of
Ohio, referred to as the Reciprocal         Act for Support
 of Dependent 8 l The State of Texas has a slmllar
law known as the Uniform Reciprocal         Rnforcement of
Support Act, which was enacted into law by House
                               R,,S, 1951, ch, 377, pw 643
'ih':t"stg32!~4;t  rz3%:5,      V,C>S,),     Section 12 there-
of provides 88 follows:
           “When a court ‘of this State, acting as
     a responding state, receives    from the court
     of an initiating   state the aforesaid  copies,
Hon. Austin F. Anderson,     page 2    (V-1409)


      it shall (1) docket the cause, (2) notify
      the District   or County Attorney, (3) set
      a time and place for a hearing, and (4)
      take such action as is necessary In accord-
      ance with the laws of this State to obtain
      jurisdiction.”
            In the brief accompanying your opinion re-
 quest, you have pointed out that this statute does
not expressly     state that the district    or county at-
torney,   upon notification,     shall represent the plain-
tiff   in a civil proceeding     In the district   court of
this State, but you reach the conclusion         that the duty
 of representation     Is necessarily  Implied.    Upon consid-
 ering the background and provisions       of the statute,
we agreir with your conclusion.
             The Texas statute,   as well as the Ohio law
Is patterned after the Uniform Reciprocal       Enforcemen t
of Support Act adopted by the National Conference of
Commissioners on Uniform State Laws at its 1950 meet-
ing.     The avallability  of the remedies afforded by the
statute depends upon the enactment of a similar recip-
rocal statute In each of the interested      states.    The
only change which the Legislature      of Texas made in the
text of the act as drafted by the National Conference
(except for the omission of a.setitIon on uniformity        of
interpretation)     was the exclusion of alimony for a
former wife from the duty of support.       Section 12 of
the act drafted by the National Conference reads as
follows:
             “When the court of this state, acting
      as a responding state, receives      from the
      court of an initiating     state the aforesaid
      copies,   It shall (1) docket the cause, (2)
      notify the here     insert the name of the of-
      ficial   charged with the duty of carrying
      on the proceeding&,      (3) set a time and
      place for a hearing, and (4) take such ac-
      tion as is necessary In accordance with the
      laws of this state to obtain jurisdiction.V’
      (Handbook of National Conference of Commis-
      sioners on Uniform State Laws, 1950, p. 175.1
          It Is clear from this provision that the legis-
lature in each state enacting the Uniform Law was to
designate an official to be “charged with the duty of
Hon. Austin F. Anderson,       page 3    (V-1409)


carrying on the proceedings.’      The Texas Legisla-
ture-has designated the “District      or County Attor-
ney”; and we are of the view that the legislative
intent was to charge the official            the duty of
representing    the obligee in the Te s court..     If
the Legislature    has the power to impose this duty
upon the district    or county attorney,   it would fol-
low that your first     question should be answered in
the affirmative.
            A proceeding filed   under Part III of the
Reciprocal’ Enforcement of Support Act is, we think,
clearly   a civil  proceeding   and except with respect
to claims for reimbursemen& under Section 8, it 1s
an action between private individuals      in which
neither the ixiitiating    state nor the responding
state is a party.
              The Constitution     of this State imposes
‘upon the county or district         attorney the duty to
 represent the State in all cases in the district
 and inferior     courts.     Tex, Const., Art. V, Sec. 21,
 It Is established      that this constitutional      duty can-
 not be abridged by the Legislature.           The question
 confronting     us, however, is whether the Legislature
 may enlarge the duties of these officers           beyond those
 expressIg imposed by the Constitution.           We have been
 unable to find any case directly          in point; but in
 Zucaline Medicine Co. v. Standard Inv. Co., 25 S.W.
d 259 [Tex, Civ. App. 1930                   f ) the court
 held that the Leaislature        c&~rdr~&~~e’&on      members
 of the iudiciary~duties        other than- those- imposed by
            ;itution.     Also see Jones v. Alexander, 122
                                                         hY,
 we are of the opinion that the Constitution           does not
 prohibit   the imposition      of additional   duties upon
 the district     or oounty attorney.
            The enforcement of a duty to provide sup-
port has long been recognized      as a matter of concern
to the public as well as to the individual      directly
benefited   thereby.   The inte,rest of the public la
based not only on the criminal aspect of the failure
to support but also on the attendant consequences to
society and the likelihood     of the dependent’s becom-
ing a charge upon public charity.       An example of the
recognition    of the public nature of the duty Is found
in Section 13-A of Article     2338-1, V.C,S.,  which gives
Hon. Austin F. Anderson,    page 4    (V-1409)



the, juvenile    court the-authority    to enter a judg-
ment against a parent SOT tne support of a delin-
quent child.      Indeed, the imposition upon the dis-
trict   or county attorney of duties incidentally
involving    the enforcement of a civil right of sup-
port is not novel in this State.          Our statutes,
while not authorizing      the institution    of an itie-
pendant civil     suit for maintenance and support,
permit the enforcement of the civil         obligation   as
an adjunct to a criminal prosecution         instituted
by the district     or county attorney.      Art. 604, v.
P.C.; F,x D t Tavlor         137 Tex. 505 155 S.W.2d 358
(19411. Sgci       the enhorcement of tie duty of sup-
port is a matter of public as well as private con-
cern, and since the officers       of this State will be
performing services      only in instances in which re-
ciprocal   services will be accorded to this State,
we are unable to say that the expenditure of public
funds in compensating these officers         and their
assistants    for the services would not be for a pub-
lic purpose.
           In view of the foregoing,  we are of the
opinion that Section 12 of House Bill 192 validly
imposes upon the Criminal District   Attorney of
Bexar County the duty of representing   the obligee
in the proceeding to which you have referred.
           Since we have answered your first    ques-
tion in the affirmative     it becomes unnecessary to
answer your second ques c ion or to discuss the pro-
priety of the court’s   proceeding with the case with-
out representation   for the obligee.




                           SUMMARY

           The Criminal. District  Attorney of
     Bexar’ County is required~ to represent
     the obligee   In a support, proceeding  in-
     stituted   in another state and filed in
Ron. Austin F, Ando?so~~,   page5   W-1409)



     a district court o? Bexar County under
     Section 12 of the Uniform Reciprocal
     Enforcement of Support Act (H.B. 192,
     Acts 52nd Leg.  R,S. 1951 ch. 377, p:
     643; Arts, 2328b-1 to 2328b-3, V.C.S.).
                               Yours very truly,

APPROVED:                        PRICE DAARIEL
                               Attorney General
so C. Davis, Jr,
County Affairs  Wvision
E, Jacobson
Reviewing ASSistant
Charles D, Mathews
First Assistant                     2?    SW
                                      7 p Wall
                                    Mary
BW:MRW:mh                              Assistants